Case 8:19-bk-14714-CB   Doc 11 Filed 12/06/19 Entered 12/06/19 10:54:53   Desc
                         Main Document    Page 1 of 4
Case 8:19-bk-14714-CB   Doc 11 Filed 12/06/19 Entered 12/06/19 10:54:53   Desc
                         Main Document    Page 2 of 4
Case 8:19-bk-14714-CB   Doc 11 Filed 12/06/19 Entered 12/06/19 10:54:53   Desc
                         Main Document    Page 3 of 4
Case 8:19-bk-14714-CB   Doc 11 Filed 12/06/19 Entered 12/06/19 10:54:53   Desc
                         Main Document    Page 4 of 4
